Citation Nr: 0704143	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  03-24 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
changes of the lumbar spine with low back pain and 
progressive numbness affecting the left lower extremity, 
currently rated as 40 percent disabling.  

2.  Entitlement to an increased rating for degenerative joint 
disease of the cervical spine, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1956 to 
January 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

(Consideration of entitlement to an increased rating for 
degenerative changes of the lumbar spine with low back pain 
and progressive numbness affecting the left lower extremity 
is deferred pending completion of the development sought in 
the remand that follows the decision below.)


FINDING OF FACT

The veteran's degenerative joint disease of the cervical 
spine is manifested by tenderness to palpation along the 
cervical spine and forward flexion no worse than 30 degrees.


CONCLUSION OF LAW

The schedular criteria for a disability evaluation in excess 
of 10 percent for degenerative joint disease of the cervical 
spine are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and 
Supp. 2005); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, 
Diagnostic Code 5290 (2003); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5237, 5242 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran filed a claim for an increased rating for his 
service-connected cervical spine disability in January 2003.  

Associated with the claims file are private treatment reports 
from Martha Jefferson Hospital dated from November 1999 to 
September 2004.  In October 2002 the veteran was noted to 
have left lower extremity weakness.  Motor strength was noted 
to be diminished on the left lower extremity diffusely on 
physical examination.  A magnetic resonance imaging of the 
cervical spine was obtained in September 2003 and revealed 
moderate diffuse osteoarthritis with multilevel disc 
dessication and loss of disc space height.  In June 2004 the 
veteran was noted to have had back surgeries with residual 
left leg weakness which were noted to be musculoskeletal in 
nature.  Physical examination revealed some subtle weakness 
in his left leg and his reflexes were noted to be diminished 
throughout with downgoing toes bilaterally.  

The veteran was afforded a VA examination in March 2003.  The 
veteran reported stiffness in his back while driving.  He 
said he had numbness and tingling in the left leg.  He said 
the left leg was weak and gave way at times resulting in 
falls.  Physical examination of the cervical spine revealed 
20 degrees of extension, 30 degrees of flexion, 30 degrees of 
rotation to the right and left, and 20 degrees of lateral 
bending to the right and left.  The veteran was tender to 
palpation along the cervical spine, particularly C5 through 
C7.  He was noted to be significantly weaker on his right 
side with 4/5 weakness.  He was 5/5 on the left.  Sensation 
was intact to light touch and the veteran's reflexes were 
symmetrical.  X-rays of the cervical spine revealed cervical 
spondylosis.  There was complete loss of disk space at C3-4, 
C4-5, C5-6, and C6-7.  There was good alignment and 
significant foraminal stenosis.  The examiner diagnosed the 
veteran with severe cervical spondylosis.  

The veteran was afforded another spine examination to 
evaluate his service-connected disabilities in September 
2004.  The veteran reported flare-ups of back pain and the 
symptoms of his left lower extremity occurring in the morning 
almost every day.  Physical examination of the cervical spine 
revealed 50 degrees of flexion, 45 degrees of extension, 80 
degrees of rotation, and 45 degrees of lateral bending.  The 
examiner reported that the veteran had full range of motion 
of his cervical spine.  There was no evidence of increased 
kyphosis, lordosis, or scoliosis.  The veteran had 5/5 
strength in his right upper extremity and 4/5 strength in his 
left upper extremity.  The veteran's range of motion was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance.  The examiner diagnosed the veteran with cervical 
spondylosis with probable degenerative disk disease.  He 
noted this was not causing any functional limitations.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002 and 
Supp. 2005); 38 C.F.R. § 4.1 (2006).  Where entitlement to 
compensation has already been established and an increase in 
the assigned evaluation is at issue, it is the present level 
of disability that is of primary concern.  Francisco v. 
Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded 
history of a particular disability should be reviewed in 
order to make an accurate assessment under the applicable 
criteria, the regulations do not give past medical reports 
precedence over current findings.  Id.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).

Prior to and during the pendency of the veteran's appeal the 
regulations pertaining to evaluation of disabilities of the 
spine were amended twice.  See 67 Fed. Reg. 54345- 54349 
(Aug. 22, 2002) (effective September 23, 2002); and 68 Fed. 
Reg. 51454-51456 (Aug. 27, 2003) (effective September 26, 
2003).  Because the changes that became effective September 
26, 2003, became effective during the pendency of the claim, 
the Board must consider both versions.  See VAOPGCPREC 7-
2003.  However, the reach of the new criteria can be no 
earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000.  

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40 (2006).  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. § 
4.45 (2006).  

As noted above, the criteria for evaluating the spine, 
including the cervical spine, have changed during the course 
of this veteran's appeal.  Under the old criteria, the 
veteran's neck injury was evaluated utilizing Diagnostic Code 
5290, limitation of motion of the cervical spine.  38 C.F.R. 
§  4.71a (2002).  Under Diagnostic Code 5290, a 10 percent 
rating is for application when there is slight limitation of 
motion of the cervical spine.  A 20 percent evaluation is for 
application when there is moderate limitation of motion of 
the cervical spine.  

Here, the evidence shows that there was tenderness to 
palpation along the cervical spine, particularly C5 through 
C7, at the time of the 2003 VA examination.  At the 2004 VA 
examination, there was no evidence of increased kyphosis, 
lordosis, or scoliosis.  The veteran's range of motion was 
not additionally limited by pain, fatigue, weakness, or lack 
of endurance.  See DeLuca, supra.  The Board finds that this 
evidence more nearly approximates the criteria for a 10 
percent rating for slight limitation of motion of the 
cervical spine.  While the veteran had some limitation of 
motion of his cervical spine at the time of the 2003 VA 
examination, the 2004 VA examiner reported that the veteran 
had full range of motion of his cervical spine.  Therefore, a 
higher evaluation for moderate limitation of motion is not 
warranted.  

As for the new criteria, a 10 percent rating is warranted for 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees, or the combined range of 
motion of the cervical spine is greater than 170 degrees but 
not greater than 335 degrees, or muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour, or vertebral body fracture with loss 
of 50 percent or more of the height.  A 20 percent rating is 
warranted for forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a (2006).  

None of the problems associated with a 20 percent rating has 
been shown.  As reported above, the veteran's neck has 
relatively normal motion.  There was no evidence of increased 
kyphosis, lordosis, or scoliosis and the veteran's range of 
motion was not additionally limited by pain, fatigue, 
weakness, or lack of endurance.  There is no suggestion that 
functional debility comes close to approximating the 
limitation of motion contemplated by the 20 percent rating.  

While the veteran has been diagnosed with disc disease, and 
the RO has suggested in its adjudication of the issue that 
the degenerative disc changes are part of the service-
connected disability, VA examination has indicated that he 
experiences no functional impairment as a result.  (His pain, 
whether due to disc disease or other degenerative changes of 
the cervical spine, is compensated by the rating assigned for 
orthopedic manifestations, as described in the analysis 
above.)  Consequently, consideration of a separate rating for 
neurologic impairment or consideration of rating under the 
changes made to criteria for rating intervertebral disc 
disease in 67 Fed. Reg. 54345- 54349 (Aug. 22, 2002) 
(effective September 23, 2002) or 68 Fed. Reg. 51454-51456 
(Aug. 27, 2003) (effective September 26, 2003) is not 
necessary.

Additionally, the Board finds that there is no showing that 
the veteran's service-connected cervical spine disability has 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of any higher evaluations on an 
extra-schedular basis.  In this regard, the Board notes that 
this disability has not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  Hence, the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2005).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2005).  In addition, 38 C.F.R. 
§ 3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The RO notified the veteran by a letter dated in February 
2003 that the evidence must show that his service-connected 
disability had worsened in order to establish an increased 
rating.  The RO also sent the veteran a follow-up letter in 
June 2005 and informed him of the status of his claim and 
again informed him that the evidence must show that his 
service-connected disability had worsened in order to 
establish an increased rating.  

Additionally, while the veteran was not told of the criteria 
used to assign an effective date, see Dingess v. Nicholson, 
19 Vet. App. 473 (2006), no such issue is now before the 
Board.  Therefore, a remand of the claim to address effective 
date issues is not necessary.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The RO has assisted the veteran in the development of 
evidence from the onset of the claim.  Private treatment 
records were obtained and associated with the claims file.  
The veteran was afforded several VA examinations.  The Board 
finds that every effort has been made to seek out evidence 
helpful to the veteran and his claim for a higher rating for 
his service-connected cervical spine disability.  The veteran 
has not alleged that there is any outstanding evidence that 
would support his contentions.  The Board is not aware of any 
outstanding evidence.  Therefore, the Board finds that the VA 
has complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2006).  


ORDER

Entitlement to an increased rating for degenerative joint 
disease of the cervical spine, currently rated as 10 percent 
disabling is denied.


REMAND

Associated with the claims file are private treatment reports 
from Martha Jefferson Hospital dated from November 1999 to 
September 2004.  In October 2002 the veteran was noted to 
have left lower extremity weakness.  Motor strength was noted 
to be diminished on the left lower extremity diffusely on 
physical examination.  In June 2004 the veteran was noted to 
have had back surgeries with residual left leg weakness, 
which were noted to be musculoskeletal in nature.  Physical 
examination revealed some subtle weakness in his left leg and 
his reflexes were noted to be diminished throughout, with 
downgoing toes bilaterally.  

The veteran was afforded a VA examination in March 2003.  The 
veteran reported stiffness in his back while driving.  He 
said he had numbness and tingling in the left leg.  He said 
the left leg was weak and gave way at times, resulting in 
falls.  Physical examination of the lumbar spine revealed 80 
degrees of forward flexion, 20 degrees of extension, and 15 
degrees of side to side bending.  The veteran was noted to be 
tender to palpation in the midline.  There was no paraspinal 
musculature tenderness.  The veteran was noted to have 
significant weakness on the left side with all the 
musculature about 4/5.  He also had decreased sensation 
distally and globally in the left leg.  His reflexes were 
symmetrical.  There was a negative Babinski and negative 
straight leg raise test.  X-rays of the lumbar spine revealed 
severe osteoarthritis.  There were post-surgical changes at 
the site of previous laminectomies.  There was end-plate 
sclerosis.  There was good alignment with no scoliosis or 
spondylolisthesis.  The examiner diagnosed the veteran with 
severe lumbar spondylosis.  The examiner noted that it was 
difficult to differentiate chronic weakness of the lumbar and 
cervical spine from prior strokes. 

The veteran was afforded another spine examination to 
evaluate his service-connected disabilities in September 
2004.  The veteran reported flare-ups of back pain and the 
symptoms of his left lower extremity in the morning almost 
every day.  Physical examination of the lumbar spine revealed 
flexion of 90 degrees, extension of 30 degrees, lateral 
flexion of 30 degrees bilaterally, and lateral rotation of 30 
degrees bilaterally.  The examiner reported that the veteran 
had full range of motion of his lumbar spine.  The veteran's 
spine was noted to be midline with normal lordotic and 
kyphotic curves.  There was no pain to palpation.  There was 
evidence of healed surgical scars in the lumbar region.  The 
veteran's straight leg raise test was negative on his 
bilateral lower extremities.  His strength was 5/5 in his 
right lower extremity and 4/5 in his left lower extremity.  
He was noted to have decreased sensation in the L3 through S1 
dermatomes in his left lower extremity compared to his right 
lower extremity.  The examiner noted that the veteran had 
signs of a primarily motor progressive left lower extremity 
radiculopathy involving L4 through S1 nerve roots.  He 
further noted that there was some change in the veteran's 
sensation but that the motor aspect was the most functionally 
limiting and interfered with the veteran's activities of 
daily living and his leisure activities.  

The veteran was also afforded a VA neurological examination 
in September 2004.  Physical examination revealed that the 
veteran had 5/5 strength and sensation of 2/2 throughout his 
right lower extremity.  In his left lower extremity the 
veteran had 4/5 hip flexors, 4/5 knee extensors, 4/5 ankle 
dorsiflexors, and 4/5 ankle plantar flexors.  The veteran had 
decreased sensation to light touch in the L4-5 and S1 
dermatomes grossly in the left lower extremity.  Deep tendon 
reflexes were +1 throughout and symmetric throughout his 
entire body.  The veteran had downgoing Babinski on his 
bilateral extremities.  No clonus was elicited.  The examiner 
diagnosed the veteran with left L4-S1 chronic radiculopathy 
with significant decreased strength and sensation which was 
noted to be affecting the veteran significantly in his 
activities of daily living as well as his leisure activities.  
The veteran was unable to hold any specific position without 
a flare-up and increasing weakness and numbness in his left 
lower extremity. The examiner opined that the radiculopathy 
was more likely than not caused by the degeneration and 
subsequent laminectomies in the veteran's lumbar spine.  

The Board notes that the veteran's disability was originally 
rated on the basis of degenerative arthritis with low back 
pain and assigned a 10 percent disability evaluation in March 
1977.  The veteran's disability rating was increased to 20 
percent in September 1989 and to 40 percent in December 1997.  
In March 2003 the 40 percent rating was continued but the 
veteran's disability was characterized as degenerative 
changes of the lumbar spine with low back pain and 
progressive numbness of the left lower extremity.  

Both the 2004 orthopedic and neurological VA examiners 
identified "significant" effects on function due to 
radiculopathy but neither provided information quantifying 
the impairment.  Both examiners described the veteran as 
having low back pain, and the orthopedic examiner noted that 
the veteran reported flares almost every morning.  The RO 
continued the 40 percent rating as noted in the February 2005 
supplemental statement of the case (SSOC) and concluded that 
the current rating criteria included symptoms of pain into 
the lower limb.  The RO found that a separate evaluation for 
neurological complaints would not result in a higher 
evaluation.  An explanation for this was not provided.  The 
way this disability has been historically rated and the most 
recent approach taken by the RO strongly suggest that the 40 
percent rating was assigned based on orthopedic 
manifestations, especially flare-ups of low back pain.  
Further evidentiary development is now required to determine 
whether the veteran indeed experiences neurologic 
manifestations that would warrant a compensable rating 
separate from the 40 percent rating assigned under criteria 
for rating low back strain or limitation of motion.  (The 
Board notes that the most recent rating criteria require 
adjudication of separate orthopedic and neurological 
manifestations and that the September 2002 criteria require 
combining separate ratings for orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, if this method results in a higher evaluation.  
67 Fed. Reg. 54345- 54349 (Aug. 22, 2002) (effective 
September 23, 2002); 68 Fed. Reg. 51454-51456 (Aug. 27, 2003) 
(effective September 26, 2003).)

Consequently, the veteran should be afforded a VA examination 
to evaluate the nerve(s) seemingly affected by his lumbar 
spine disability.  Also, given that the last VA evaluation 
was more than two years ago, the veteran should be afforded a 
VA examination to determine the extent of functional 
impairment resulting from orthopedic manifestations of the 
disability as required by DeLuca, supra.  The examiner must 
describe the nerve(s) seemingly affected and characterize the 
neurologic impairment as causing mild, moderate, or severe 
incomplete paralysis/neuralgia/neuritis, or complete 
paralysis.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran 
notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), which 
includes an explanation of the 
information or evidence needed to 
establish ratings and an effective 
date for the claims on appeal, as 
required by the United States Court 
of Appeals for Veterans Claims in 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  After the above-requested 
development has been completed, the 
RO should arrange for the veteran to 
undergo a VA orthopedic examination 
by a physician with appropriate 
expertise to determine the extent of 
the veteran's service-connected low 
back disability.  Range of motion 
findings should be recorded.  The 
examiner should take into account 
functional impairment due to pain on 
movement, prolonged sitting, excess 
fatigability, pain with use, flare-
ups, etc.  The functional impairment 
should be equated to additional 
losses of motion beyond that shown 
clinically.  All opinions should be 
set forth in detail and explained in 
the context of the record.  The 
veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review 
prior to the examination.  

3.  The RO should also arrange for 
the veteran to undergo a VA 
neurological evaluation.  The 
examiner should provide an 
assessment of each nerve seemingly 
affected by the veteran's low back 
disc disease.  The examiner must 
characterize the level of impairment 
as causing mild, moderate, or severe 
incomplete 
paralysis/neuralgia/neuritis, or 
complete paralysis.  This should be 
done for each nerve seemingly 
affected by the low back disc 
disease.  The veteran's claims file, 
including a copy of this remand, 
must be made available to the 
examiner for review prior to the 
examination.  

(The appellant should be advised 
that failure to appear for an 
examination as requested, and 
without good cause, could adversely 
affect his claim, to include denial.  
See 38 C.F.R. § 3.655 (2006).)  



4.  Thereafter, the RO should review 
the claims file to ensure that the 
requested development has been 
completed.  In particular, the RO 
should review the requested medical 
opinions to ensure that they are 
responsive to and in compliance with 
the directives of this remand, and 
if they are not, the RO should take 
corrective action.

5.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue 
remaining on appeal.  Consideration 
should be given to changes to 
criteria as set forth in 67 Fed. 
Reg. 54345- 54349 (Aug. 22, 2002) 
(effective September 23, 2002) and 
68 Fed. Reg. 51454-51456 (Aug. 27, 
2003) (effective September 26, 
2003).  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


